COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-17-00464-CR
Style:                   Edward Guerra v. The State of Texas
Date motion filed*:      January 5, 2018
Type of motion:          Plea in Abatement
Party filing motion:     Pro Se Appellant Edward Guerra
Document to be filed:    N/A

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       On September 22, 2017, appellant’s appointed counsel timely filed an Anders brief and
       a motion to withdraw, which has not been granted pending appellant’s January 29,
       2018 pro se Anders response deadline. See TEX. R. APP. P. 6.5; Anders v. California,
       386 U.S. 738, 744 (1967). Accordingly, appellant’s pro se “Plea in Abatement” is
       dismissed as moot because he is currently represented by counsel and is not entitled
       to hybrid representation. See Ex parte Taylor, 36 S.W.3d 8 8 3 , 887 (Tex. Crim. App.
       2001) (stating “[a]ppellants are not allowed to have hybrid representation” and
       appellant did not have right to file documents with appellate court while represented
       by counsel). Appellant’s counsel, Kevin P. Keating, is directed to contact the pro se
       appellant regarding this plea in abatement.

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: January 11, 2018




November 7, 2008 Revision